[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court grants the defendant, Gerhard P. Hutter's motion to open the appointment of a receiver of rents. Pursuant to General Statutes §52-504, "[w]hen any action is brought to or pending in the superior court in which an application is made for the appointment of a receiver, any judge of the superior court . . .  may make such order in the action as the exigencies of the case may require, and may, from time to time, rescind and modify any such order." Here, the defendant, Hutter's motion to open contains sufficient allegations to warrant a review of the appointment of a receiver of rents.
HICKEY, J.